DETAILED ACTION
Claims 6-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims and remarks filed on 2/24/2021.

Allowable Subject Matter
Claims 13-16 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Withdrawn objections and rejections
The specification objections have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 6-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, 10-12, and 14-16 of U.S. Patent No. 10,423,413. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10,423,413 contains every element of claims 6-16 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,423,413
6. A method comprising:
1. A method to load and duplicate source data in a processor in response to a vector load and duplicate instruction, the method comprising:
receiving, in a processor, an instruction having a first field containing first information specifying a source storage, a second field containing second information specifying a destination storage, and a third field including a duplication number, the 


executing the vector load and duplicate instruction, wherein executing the vector load and duplicate instruction includes:
determining, from a first set of bits of the source register, a first data element having the data element size, wherein the first set of bits are consecutive least significant bits of the source register and a number of bits in the first set of bits is equal to the data element size; and loading the first data element into a second set of bits of the destination register a number of times equal to the duplication number specified in the vector load and duplicate instruction, wherein the second set of bits are consecutive least significant bits
of the destination register and a number of bits in the second set of bits is equal to the data element size multiplied by the duplication number.



Claim 13 is read upon by claims 1-2 of U.S. Patent No. 10,423,413. Dependent claims 7-12 and 14-16 are read upon by the claims 1, 6, and 14-16 of U.S. Patent No. 10,423,413.
Claims 17-19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-12, and 14-16 of U.S. Patent No. 10,423,413 in view of Ould-Ahmed-Vall et al. (U.S. 2013/0339664).

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ould-Ahmed-Vall et al. (U.S. 2014/0019712).
As per claim 6:
Ould-Ahmed-Vall disclosed a method comprising: 
receiving, in a processor, an instruction having a first field containing first information specifying a source storage, a second field containing second information specifying a destination storage, and a third field including a duplication number, the duplication number being an integer > 1 (Ould-Ahmed-Vall: Figures 1-2 and 10B elements 201, 1038, and 1090, paragraphs 34, 37, 41, 43, and 154)(The VPCOMPRESSN instruction is fetched and received by the processor. The VPCOMRESSN instruction includes a source register field, a destination register field, and a second source register field that specifies the location of a duplication number. The duplication number of several data elements in figure 1 is greater than one.); and 
executing the instruction using the processor to cause each of a plurality of data 
As per claim 7:
Ould-Ahmed-Vall disclosed the method of claim 6, wherein, for each data element, each of the n consecutive locations to which the data element is loaded in the destination storage has a size equal to a data element size of the data element (Ould-Ahmed-Vall: Figures 1-3 elements 207, 301-303, and 311, paragraphs 34-35, 37, 46, 49, and 51)(Execution of the VPCOMRESSN instruction duplicates a plurality of data elements in a first source register into a destination register according to the duplication number in the second source register. The source data element size is equivalent to the loaded destination data element size.).
As per claim 8:
Ould-Ahmed-Vall disclosed the method of claim 7, wherein the data element size is equal to a byte (Ould-Ahmed-Vall: Figures 1-3 elements 207, 301-303, and 311, paragraphs 34-35, 37, 41, 46, 49, and 51)(Execution of the VPCOMRESSN instruction duplicates a plurality of data elements in a first source register into a destination register according to the duplication number in the second source register. The size of data elements can be defined by the prefix and can be selected as a byte.).
As per claim 9:
Ould-Ahmed-Vall disclosed the method of claim 6, wherein: 
the source storage is a first register (Ould-Ahmed-Vall: Figures 1-2 and 10B elements 201, 1038, and 1090, paragraphs 34, 37, 41, 43, and 154)(The VPCOMRESSN instruction includes a source register field.); and 
the destination storage is a second register (Ould-Ahmed-Vall: Figures 1-2 and 10B elements 201, 1038, and 1090, paragraphs 34, 37, 41, 43, and 154)(The VPCOMRESSN instruction includes a destination register field.).

Claims 17-19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ould-Ahmed-Vall et al. (U.S. 2013/0339664).
As per claim 17:
Ould-Ahmed-Vall disclosed a method comprising:
receiving, in a processor, an duplication instruction having a first field containing first information specifying a source register and a second field containing second information specifying a destination register, and a third field including a duplication number (Ould-Ahmed-Vall: Figures 1 and 4C elements 100-101, 401_C, and 404_C, paragraphs 2 and 41-42)(The vector broadcast instruction includes a source register storing the broadcast data and a destination register holding the replicated broadcast data. The instruction indicates a duplication number via the destination register size, data element size, and number of data elements replicated, all of which can be information gathered from fields of the instruction explicitly or implicitly. In this instance, the duplication number is 8 for the VBROADCAST 32x2 instruction.); and 

As per claim 18:
Ould-Ahmed-Vall disclosed the method of claim 17, wherein the first set of consecutive locations in the destination register includes consecutive first, second, third, and fourth locations, and wherein the first data element is loaded into the first and third locations and the second data element is loaded into the second and fourth locations (Ould-Ahmed-Vall: Figures 1 and 4C elements 103 and 404_C, paragraphs 3 and 41-42)(The VBROADCAST 32x2 instruction interleaves data element values A and B into the destination register eight times based on the destination register size, data element size, and number of data elements replicated. The four least significant data element locations alternate data element values A and B.).
As per claim 19:
Ould-Ahmed-Vall disclosed the method of claim 18, wherein the first, second, third, and fourth locations collectively represent a set of least significant bits in the 
As per claim 23:
Ould-Ahmed-Vall disclosed the method of claim 17, wherein each location in the destination register has a size equal to one byte (Ould-Ahmed-Vall: Paragraph 63).

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Ahmed-Vall et al. (U.S. 2014/0019712), in view of Eichenberger et al. (U.S. 2009/0307656).
As per claim 10:
Ould-Ahmed-Vall disclosed the method of claim 9, wherein: 
the processor is a vector processor that includes a scalar register file and a vector register file (Ould-Ahmed-Vall: Figure 10B elements 1058 and 1090, paragraphs 154 and 156); 
the second register is a register in the vector register file (Ould-Ahmed-Vall: 
Ould-Ahmed-Vall failed to teach the first register is a register in the scalar register file; and the second register has a greater number of bits than the first register.
However, Eichenberger combined with Ould-Ahmed-Vall disclosed the first register is a register in the scalar register file (Eichenberger: Figure 1E element 140, paragraphs 43 and 45)(Ould-Ahmed-Vall: Figures 1-2, 5, and 9 element 201, paragraphs 5, 34-35, 41, 142, and 145)(Eichenberger disclosed vector instructions referencing scalar operands. The combination allows for the VPCOMPRESSN instruction of Ould-Ahmed-Vall to reference a scalar source register holding data element data.); and 
the second register has a greater number of bits than the first register (Eichenberger: Figure 1E element 140, paragraphs 43 and 45)(Ould-Ahmed-Vall: Figures 1-2, 5, and 9 element 201, paragraphs 5, 34-35, 41, 142, and 145)(The combination allows for the VPCOMPRESSN instruction of Ould-Ahmed-Vall to reference a scalar source register holding data element data. Eichenberger and Ould-Ahmed-Vall disclosed 64-bit scalar register widths and Ould-Ahmed-Vall disclosed 128/256/512 vector register widths.).
The advantage of using scalar registers holding scalar width data over vector registers holding scalar width data is that register usage is more efficient. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the VPCOMPRESSN instruction with a scalar source register.
As per claim 11:
Ould-Ahmed-Vall and Eichenberger disclosed the method of claim 10, wherein the second register has four times as many bits as the source register (Eichenberger: Figure 1E element 140, paragraphs 43 and 45)(Ould-Ahmed-Vall: Figures 1-2, 5, and 9 element 201, paragraphs 5, 34-35, 41, 142, and 145)(The combination allows for the VPCOMPRESSN instruction of Ould-Ahmed-Vall to reference a scalar source register holding data element data. Eichenberger and Ould-Ahmed-Vall disclosed 64-bit scalar register widths and Ould-Ahmed-Vall disclosed 128/256/512 vector register widths.).
As per claim 12:
Ould-Ahmed-Vall and Eichenberger disclosed the method of claim 10, wherein the first register is a 64-bit register and the second register is a 256-bit register (Eichenberger: Figure 1E element 140, paragraphs 43 and 45)(Ould-Ahmed-Vall: Figures 1-2, 5, and 9 element 201, paragraphs 5, 34-35, 41, 142, and 145)(The combination allows for the VPCOMPRESSN instruction of Ould-Ahmed-Vall to reference a scalar source register holding data element data. Eichenberger and Ould-Ahmed-Vall disclosed 64-bit scalar register widths and Ould-Ahmed-Vall disclosed 128/256/512 vector register widths.).

Response to Arguments
The arguments presented by Applicant in the response, received on 2/24/2021 are not considered persuasive.	
Applicant argues for claims 6 and 13:
“In contrast, Ould-Amed-Vall II systematically and thoroughly specifies, with point by point details, that the duplication number is not stored in the instruction 
In other words, by executing the VPCOMPRESSN instruction, the number of times a data element is to be copied cannot be determined based solely on the VPCOMPRESSN instruction itself because no field of the VPCOMPRESSN instruction has the duplication number. The VPCOMPRESSN instruction merely conveys that such information is stored in a separate register (e.g., SRC2) and must be obtained therefrom. As such, Ould-Ahmed-Vall II fails to disclose a vector load and duplicate instruction with a field that includes the duplication number, as recited in amended claims 6 and 13. Accordingly, independent claims 6 and 13 as well as the claims that depend from one of claims 6 and 13 are allowable over Ould-Amed-Vall II.”  

This argument is not found to be persuasive for the following reason. The second source field of the VPCOMPRESSN instruction specifies a location of the duplication numbers in a register, which reads upon the newly claimed limitation. 
The examiner notes that amending the limitation to state that the third field is an immediate constant value within the duplication instruction or that the duplication number is a single value used for multiple data elements would overcome the rejections made by Ould-Ahmed-Vall.
Applicant argues for claim 17:
“First, claim 17 is allowable for similar reasons as set forth above with respect to independent claims 6 and 13. Specifically, Ould-Amed-Vall I does not disclose a duplication instruction having "a third field including a duplication number." Ould-Amed-Vall I is related to masking the granularity of data elements. (Ould-Amed-Vall I at   [0032].) There is no disclosure in Ould-Amed-Vall I for specifying any duplication number in the VBROADCAST instruction. As such, Ould-Amed-Vall I does not anticipate amended claim 17, and claim 17 is allowable, as are those claims that depend form claim 17.”  


The examiner notes that amending the limitation to state that the third field is an immediate constant value within the duplication instruction would overcome this Ould-Ahmed-Vall reference.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183